Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the application filed on 12/24/2019. Claims 1-20 are pending in this application. Claims 1, 15 and 20 are independent claims.

Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 19 appears identical as its preceding claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102


5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US PGPub 20160189535).

As per Claim 1, Huang teaches of a method comprising: acquiring, by an active update node, update information from a server; and (Fig. 4 and par 80, . In the step F5, the active device retrieves the firmware update information from the firmware update center [server] and transmits the firmware update information to the passive device.)
sending, by the active update node, the update information to a passive update node through a local network.  (Par 83, The fifth retrieve request R5 is transmitted to the firmware update center G through the internet I. In response to the fifth retrieve request R5, the control application program 335 retrieves the firmware update information Iw corresponding to the firmware W of the passive device 32. After the firmware update information Iw is retrieved by the active device 33, the firmware update information Iw is transmitted to the passive device 32 through the first wireless transmission module 333. According to the firmware update )
As per Claim 4. Huang teaches of the method according to claim 1, further comprising: performing, by the active update node, an update according to the update information. (par 74, After the control application program 245 retrieves the update interface information I, the second operation interface information Iu2 is updated to the latest version. Par 83, According to the firmware update information Iw, the firmware W of the passive device 32 can be updated)

Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 2- 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Jung (US PGPub 20140115675).
As per Claim 2, Huang does not specifically teaches, however Jung teaches of the method according to claim 1, further comprising establishing, by the active update node, a cloud channel with the server. (par 67, The cloud channel management unit 240 manages a communication channel for 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add establishing, by the active update node, a cloud channel with the server, as conceptually seen from the teaching of Jung, into that of Huang because this modification can help download software updates via cloud service for security, flexibility and cost savings.
As per Claim 3, Huang does not specifically teaches, however Jung teaches of the method according to claim 1, wherein the acquiring, by the active update node, the update information from the server comprises: acquiring, by the active update node, the update information from the server through the cloud channel. (par 67, The cloud channel management unit 240 manages a communication channel for security communication between the smart terminal 100 and the cloud server 210 and security communication between the cloud server 210 and the security/authentication management device 300. For the above-described security communication, the cloud channel management unit 240 may support communication encrypted between the cloud server 210 and the smart terminal 100 or between the cloud server 210 and the security/authentication management device 300, or support the communication to be performed using a security communication protocol set in advance.)
Huang because this modification can help download software updates via cloud service for security, flexibility and cost savings.
6. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Maggiari (US PGPub 20150163094).
As per Claim 5, Maggiari teaches of the method according to claim 1, wherein: a plurality of end nodes is connected through a local network; and the plurality of end nodes comprises at least one active update node and at least one passive update node. (par 63, one network node assumes an active node role, and one network node assumes a passive network node role. Par 65 and 75, Since the detected cable insertion may be at the first or the second end of the new communication link, in the exemplary embodiment the network node must determine whether it is at the first or the second end of the communication link, and therefore whether the network node should assume an active role or a passive role.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of end nodes is connected through a local network; and the plurality of end nodes comprises at least one active update node and at least one passive update node, as conceptually seen from the teaching of Maggiari, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.
6. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Kondo (US PGPub 20080270820).
As per Claim 6, Kondo teaches of the method according to claim 1, further comprising determining a respective end node of the plurality of end nodes as the active update node according to a resource of the respective end node.  (par 9 and 26, The device receives resource condition information indicating variation in the condition of the resource from each node, updates the resource information on the basis of the received resource condition information, and determines a following active node on the basis of the updated resource information. The device then notifies at least one of the three or more nodes of the determined following active node. The determination unit determines a following active node on the basis of the resource information updated by the updating unit.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determining a respective end node of the plurality of end nodes as the active update node according to a resource of the respective end node, as conceptually seen from the teaching of Kondo, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.

6. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Tham (US PGPub 20100042715).
As per Claim 7, Tham teaches of the method according to claim 1, further comprising determining a respective end node of the plurality of end nodes as the active update node according to a location of the respective end node in the local network. (par 11, Each of the plurality of view nodes 106 directs communications to active server 102 based on an identification of active server 102 held in a respective active server identification location 114, 116, and 118 stored within each of the plurality of view nodes 106. Standby server 104 also directs communications to active server 102 based on an identification of active server 102 held an active server identification location 120 stored within standby server 104. In addition active server 102 includes an active server identification location  122 that also stores an identification of active server 102 as the active server.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determining a respective end node of the plurality of end nodes as the active update node according to a location of the respective end node in the local network, as conceptually seen from the teaching of Tham, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.

6. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Eriksson (US PGPub 20050013297).
As per Claim 8, Eriksson teaches of the method according to claim 1, further comprising establishing the local network by using the plurality of end nodes through a distributed self-configuring network. (par 77, Traditional connectionless Ethernet often comprise a function for distributed self-configuration of the network. It is thus advantageous if information regarding the network topology that has been gathered by the self-configuration function of the connectionless network could be utilized also by the connection-oriented network.)
Eriksson, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.
6. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Joffe (US Patent 10904111).
As per Claim 9. Joffe teaches of the method according to claim 1, wherein the sending, by the active update node, the update information to the passive update node through the local network comprises: broadcasting, by the active update node, update notification information to the passive update node through the local network. (Col 5, lines 21-33, The node (as the active node) at step 209 sends to all the other nodes (acting as the passive nodes) a notification of completion of the housekeeping task.  At step 221, all the other nodes (acting as the passive nodes) receive the notification of completion sent by the active node at step 209. At step 222, all the other nodes (passive nodes) stop monitoring the housekeeping task.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add broadcasting, by the active update node, update notification information to the passive update node through the local network, as conceptually seen from the teaching of Joffe, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.
6. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Pellowski (US Patent 9003432).
As per Claim 10, Pellowski teaches of the method according to claim 9, wherein the sending, by the active update node, the update information to the passive update node through the local network further comprises: sending, by the active update node, the update information to the passive update node according to the update notification information received from the passive update node. (Col 11, lines 20-25, At step 424, the active client 132 alerts any subscriber clients (e.g., passive clients 134 and any other clients that have subscribed to performance data from the active client 132) that new post-processed data is ready for consumption by sending messages 204 to such clients. In some examples, the active client 132 also sends the actual snapshot or the post-processed data.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add sending, by the active update node, the update information to the passive update node according to the update notification information received from the passive update node, as conceptually seen from the teaching of Pellowski, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.

6. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Xie (US PGPub 20180307737), and further in view of Chien (US PGPub 20060240821).
As per Claim 11, Huang does not specifically teaches, however Xie teaches of the method according to determining that a number of end nodes that have completed the update exceeds a preset threshold; and (par 72, For example, a system may determine the number of nodes that need updating. If the number of nodes to be updated is less than or equal to a threshold value, then nodes may be synchronously updated. On the other hand, if the number of nodes is greater than a threshold value, then the nodes are updated asynchronous. Par 77, At step 503, the number of nodes from the first set of nodes and the second set of nodes that require updating is determined.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determining that a number of end nodes that have completed the update exceeds a preset threshold, as conceptually seen from the teaching of Xie, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.
Neither Huang nor Xie specifically teaches, however Chien teaches of sending, by the end nodes that have completed the update, the update information to one or more end nodes that have not completed the update through the local network. (par 25, The system detects a wireless communication device in a requisite entrance (S200), and determines whether a configuration mode of the wireless communication device is a predetermined mode or not (S202). If the device stays in the predetermined mode, the system ends the detection (S216). If the device doesn't stay in the predetermined mode, the system determines whether the wireless communication device has been installed with an automatic executive program or not (S204). If the device has been installed the program, the server sends an executive command to the wireless communication device (S206). If the device hasn’t been installed the program, the server sends an automatic executing program to the wireless communication device, and requires the device to install the program (S208).)
sending, by the end nodes that have completed the update, the update information to one or more end nodes that have not completed the update through the local network, as conceptually seen from the teaching of Chien, into that of Huang and Xie because this modification can help updates software for the passive devices/nodes via active node.
6. Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Fuglewicz (US PGPub 20150112542).
As per Claim 12, Fuglewicz teaches of the method according to claim 1, wherein the update information comprises firmware update information. (par 57, Portable wireless data transfer and display device 112 may also receive configuration updates for data acquisition devices 106. For example, portable wireless data transfer and display device 112a may receive a configuration updates for data acquisition devices 106 and then forward the update to its associated data acquisition device 106a. Such an update may represent a firmware update for the data acquisition devices 106. In different examples, such a firmware update result in the data acquisition device 106 receiving different and/or additional information from the vehicle's ECM.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add firmware update information, as conceptually seen from the teaching of Fuglewicz, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.
As per Claim 13. Fuglewicz teaches of the method according to claim 1, wherein the update information configuration update information. (par 57, Portable wireless data transfer and display device 112 may also receive configuration updates for data acquisition devices 106. For example, portable wireless data transfer and display device 112a may receive a configuration updates for data acquisition devices 106 and then forward the update to its associated data acquisition device 106a. Such an update may represent a firmware update for the data acquisition devices 106. In different examples, such a firmware update result in the data acquisition device 106 receiving different and/or additional information from the vehicle's ECM.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add configuration update information, as conceptually seen from the teaching of Fuglewicz, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.
6. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Aguera-Arcas (US PGPub 20180005062).
As per Claim 14. Aguera-Arcas teaches of the method according to claim 1, wherein the passive update node comprises a mobile end node or a low-power end node. (par 24, However, identification vectors can be useful in low power communication applications, such as when modular computing device is a low power device or a passive device (e.g., one without an active transmitter module, but that reflects its broadcast information when interrogated by another device.))
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a mobile end node or a low-power end node, as Aguera-Arcas, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.

6. Claims 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Lewis (US PGPub 20140058876).

As per Claim 15, Huang teaches of a system comprising:  the plurality of end nodes comprises at least one active update node and at least one passive update node, (Fig. 4 and par 51, As shown in FIG. 4, the control system 2 comprises a server 21, a first passive device 22, a second passive device 23 and an active device 24. The server 21 comprises a storage element 211 and a network transmission module 212. A first operation interface information Iu1 corresponding to the first passive device 22, a second operation interface information Iu2 corresponding to the second passive device 23 and an update interface information In are stored in the storage element 211.) 
and the active update node is connected to the server; (Fig. 4 and par 80, . In the step F5, the active device retrieves the firmware update information from the firmware update center [server] and transmits the firmware update information to the passive device.)
an active update node acquires update information from the server; and a passive update node acquires the update information from the active update node through the local network. (Par 83, The fifth retrieve request R5 is transmitted to the firmware update center G through the internet I. In response to the fifth retrieve request R5, the control application  After the firmware update information Iw is retrieved by the active device 33, the firmware update information Iw is transmitted to the passive device 32 through the first wireless transmission module 333. According to the firmware update information Iw, the firmware W of the passive device 32 can be updated.)
Huang does not specifically teaches, however Lewis teaches of a local network; a plurality of end nodes; and a server, wherein: the plurality of end nodes is connected through the local network; (Fig. 4 and par 74, The local network components may include local area network links and end nodes (e.g., Web and database servers).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a local network; a plurality of end nodes; and a server, wherein: the plurality of end nodes is connected through the local network, as conceptually seen from the teaching of Lewis, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.

As per Claim 17, Huang teaches of the system according to claim 15, wherein: the active update node performs an update according to the update information; and the passive update node performs an update according to the update information. (par 74, After the control application program 245 retrieves the update interface information I, the second operation interface information Iu2 is updated to the latest version. Par 83, According to the firmware update information Iw, the firmware W of the passive device 32 can be updated. Par 58, In the step D5, the active device retrieves the update interface information from the server and updates the operation interface information to the latest version.)

Regarding Claim 19, it is the system claim, having similar limitations of claim 17. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 17 as noted above.

6. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Lewis (US PGPub 20140058876), and further in view of Jung (US PGPub 20140115675).

Regarding Claim 16, it is the system claim, having similar limitations of claims 2 and 3. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claims 2 and 3 as noted above.

6. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of in view of Kondo (US PGPub 20080270820), and further in view of Tham (US PGPub 20100042715).

Regarding Claim 18, it is the system claim, having similar limitations of claim 6 or 7. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 6 or 7 as noted above.

6. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 20160189535), in view of Joffe (US Patent 10904111), and further in view of Pellowski (US Patent 9003432).
As per Claim 20. Huang teaches of one or more memories storing computer readable instructions that, executable by one or more processors, cause the one or more processors to perform acts comprising: acquiring, through a current local network, update information from an active update node in a local network, (Fig. 4 and par 80, . In the step F5, the active device retrieves the firmware update information from the firmware update center [server] and transmits the firmware update information to the passive device.)
and performing an update according to the update information. (Par 83, According to the firmware update information Iw, the firmware W of the passive device 32 can be updated.)
Huang does not specifically teach, however Joffe teaches of the acquiring including: receiving update notification information broadcast by the active update node through the local network; (Col 5, lines 21-33, The node (as the active node) at step 209 sends to all the other nodes (acting as the passive nodes) a notification of completion of the housekeeping task.  At step 221, all the other nodes (acting as the passive nodes) receive the notification of completion sent by the active node at step 209. At step 222, all the other nodes (passive nodes) stop monitoring the housekeeping task.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the acquiring including: receiving update notification information broadcast by the active update node through the local network, as conceptually seen from the teaching of Joffe, into that of Huang because this modification can help updates software for the passive devices/nodes via active node.
and acquiring the update information from the active update node according to the update notification information; (Col 11, lines 20-25, At step 424, the active client 132 alerts any subscriber clients (e.g., passive clients 134 and any other clients that have subscribed to performance data from the active client 132) that new post-processed data is ready for consumption by sending messages 204 to such clients. In some examples, the active client 132 also sends the actual snapshot or the post-processed data.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add acquiring the update information from the active update node according to the update notification information, as conceptually seen from the teaching of Pellowski, into that of Huang and Joffe because this modification can help updates software for the passive devices/nodes via active node.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAE U JEON/Primary Examiner, Art Unit 2193